Citation Nr: 0805547	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  03-29 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a vision disorder 
of both eyes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The appellant served as a member of the Army Reserve on 
various periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified before the undersigned at an 
August 2004 video conference hearing.

The issues on appeal were originally before the Board in 
February 2005 when they were remanded for additional 
evidentiary development.  


FINDINGS OF FACT

1.  The appellant's current left knee disability is not 
related to his military service, or to any incident therein.

2.  The appellant's current vision disorder of both eyes is 
not his related to military service, or to any incident 
therein.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  A vision disorder of both eyes was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in July 2002, 
April 2003, October 2003, March 2005, and October 2006 VCAA 
letters have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought and adjudicated by this claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that the March 2005 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the appellant has had the chance 
to submit evidence in response to the VCAA letters.  Under 
these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on 
the claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in the July 2002, April 2003, October 
2003, March 2005 VCAA letters, and was provided with notice 
of the types of evidence necessary to establish any 
disability rating and/or the effective date in October 2006.  
The appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The appellant has not been afforded VA 
examinations.  With regard to his vision claim as found 
below, there is no competent evidence of the presence of 
problems with vision in the service medical records or for 
many years thereafter.  Thus, a VA examination concerning 
this issue is not warranted because any opinion which may 
link the visual problems to the appellant's military service 
would be based on speculation as there is no evidence of an 
in-service injury.  Service connection can not be granted 
based on speculative evidence.  An examination is also not 
required for the left knee claim because, as set out below, 
the evidence of record demonstrates that the injury did not 
occur during military service.  The Board finds the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

No additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  In October 
2006, he indicated that he did not have any further evidence 
to submit in support of his claims.  Under the circumstances 
of this particular case, no further action is necessary to 
assist the appellant.

Criteria and analysis

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a). ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes 
or by members of the National Guard of any state.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Presumptive 
periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty for training; and (2) who 
is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty for 
training shall be deemed to have been on active duty for 
training or inactive duty for training, as the case my be.  
VA will determine whether such individual was so authorized 
or required to perform such duty, and whether the individual 
was disabled or died from an injury or covered disease so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In March 2002, the appellant submitted claims of entitlement 
to service connection for a left knee disorder and for a 
bilateral vision disorder.  He indicated that the left knee 
disorder began in 1991 and his visual problems began in 1995.  
The appellant testified before the undersigned in August 2004 
that he fractured his left knee on May 7, 1993, while going 
home for the weekend after training.  The injury reportedly 
occurred during the middle of a two week training period.  
The appellant further testified that his eye problem was 
first diagnosed in 1995.  He first noted the problem during 
ACDUTRA while driving at night.

The Board finds that, while there is competent evidence 
documenting a left knee disability and also a bilateral 
vision disorder, the preponderance of the evidence weighs 
against finding that either disability occurred during the 
appellant's periods of service or were causally linked to 
that service.  

There is competent evidence of record documenting the current 
existence of a left knee disability.  A private clinical 
record, dated in October 2000, indicates the appellant 
reported he fractured his left proximal tibial "tussling 
with a friend" in 1995.  The pertinent diagnosis was post-
traumatic arthritis of the left knee.  

The Board notes there are numerous clinical records which 
document treatment for a left knee injury in May of 1993.  
The records are somewhat inconsistent in indicating what the 
cause of the injury was.  Reported causes were wrestling and 
horse playing, an altercation or as a result of a motor 
vehicle accident.  A hospital discharge summary report 
indicated that the veteran was admitted on May 8, 1993, and 
subsequently discharged following treatment on May 13, 1993.  
The report stated that the appellant was "involved in an 
altercation the night of admission."  The report noted a 
diagnosis of left tibial plateau fracture, and indicated that 
the appellant underwent an open reduction and internal 
fixation with iliac crest bone grafting on May 10, 1993.  For 
his part, the veteran testified before the Board that he 
injured his left knee in a motor vehicle accident.

The records are very consistent, however, in referencing the 
fact that the left knee injury occurred on May 8, 1993.  This 
is significant as there are no official records which 
document that the appellant was on ACDUTRA, or could have 
possibly been coming home from or going to ACDUTRA, at the 
time of the left knee injury.  

Service records have been interpreted as demonstrating that 
the appellant had ACDUTRA on the following dates:  June 13, 
1981 to June 21, 1981; March 1, 1983; February 26, 1986; June 
24, 1990 to July 7, 1990; June 6, 1992 to June 20, 1992; and 
May 9, 1994 to May 20, 1994.  He had unexcused absences from 
ACDUTRA on the following dates: May 4, 1983 to May 5, 1983; 
May 14, 1983 to May 15, 1983, April 16, 1983 to April 17, 
1983 and June 3, 1983 to June 5, 1983.  

While the appellant has argued and testified that he was 
either on ACDUTRA or coming home from ACDUTRA when he injured 
his knee, this unsupported testimony is not persuasive.  The 
numerous clinical records which were prepared at the time the 
left knee treatment was rendered are found to be more 
probative of the date of the injury than the appellant's 
testimony.  The records were from an objective source and 
prepared contemporaneously with the treatment rendered.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  To the extent that the appellant has argued 
that he was injured coming home from ACDUTRA, the Board notes 
he has the burden of proof.  38 C.F.R. § 3.6(e).  This burden 
has not been met.  The Board finds the clinical records are 
probative of the date of the left knee injury and, when read 
in conjunction with the appellant's service dates, 
affirmatively demonstrate the injury in question occurred a 
long time after the appellant's last verified military duty. 

The Board finds the fact that the appellant's left knee 
injury did not occur during ACDUTRA is supported by his 
service personnel records.  The appellant was put on a 
permanent physical profile in March 1994 due to a broken knee 
with arthritis after a fracture.  He was found to be unable 
to perform the physical duties of his MOS.  There was no 
reference at all to any injury which occurred during ACDUTRA.  

With regard to the vision claim, the Board notes that there 
is competent evidence of record documenting current vision 
problems.  For example, in an August 2000 letter T.S.H.,Jr., 
M.D., wrote that the appellant had lost considerable vision 
from optic nerve damage.  Visual acuity was determined to be 
20/50 on the right and 20/200 on the left.  Visual field 
examination was interpreted as revealing extensive blind spot 
formation in the right eye.  The physician found that the 
left eye was legally blind.  In April 2005, the physician 
wrote that the appellant had been a patient for six years and 
was being treated for open angle glaucoma in both eyes.  
Visual acuity was determined to be 20/60 on the right and 
20/400 on the left.  Significant visual field loss 
bilaterally was noted.  The physician determined that the 
appellant was legally blind.  

While there is competent evidence of record documenting the 
presence of bilateral vision problems, the claim must be 
denied as there is no competent evidence linking the current 
vision problems to the appellant's military service.  There 
are no service medical records which reference the presence 
of vision problems.  The clinical records and letters from 
health care providers associated with the claims file 
document a current problem which was diagnosed many years 
after the appellant's last period of military service but do 
not indicate in any way that the current visual problem was 
casually linked to the appellant's military service.

The only evidence of record which indicates that the 
appellant has current vision problems which are linked to his 
military service is the appellant's own allegations and 
testimony.  As a lay person however, the appellant is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the etiology of 
his visual problems is without probative value. 

Without competent evidence linking current eye disabilities 
to the appellant's military service, service connection 
cannot be granted.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left knee disability is denied.  

Service connection for a vision disorder of both eyes is 
denied.  


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


